Citation Nr: 1724862	
Decision Date: 06/29/17    Archive Date: 07/10/17	

DOCKET NO.  10-13 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a liver disorder, including a cyst.

3.  Entitlement to service connection for a skin lesion, including a malignant neoplasm.

4.  Entitlement to an increased rating for hemorrhoids, currently evaluated as 20 percent disabling.

5.  Entitlement to an effective date earlier than August 13, 2012, for a 20 percent rating for hemorrhoids.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 2008.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Houston, Texas.  

This case was remanded for further development by a Board decision in April 2014.  

The record reflects that the Veteran was scheduled for a hearing in Washington, DC before a Veterans Law Judge in February 2017, but he cancelled his request in writing in correspondence received in January 2017.

Following review of the record, the issue of entitlement to service connection for a right shoulder disorder, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the Veteran has a current diagnosis of a liver disorder, including a cyst.

2.  There is no competent evidence of record showing that the Veteran has a current diagnosis of a malignant cyst.

3.  A skin lesion diagnosed as papule of the left knee was first clinically indicated after retirement from active duty; there is no competent evidence of record that it is related to service. 

4.  The Veteran's service-connected hemorrhoid disability is assigned the maximum schedular rating authorized by regulation and his symptoms are encompassed by the applicable rating criteria in this regard.

5.  A May 2010 rating decision granted service connection for hemorrhoids and assigned a noncompensable rating with an effective date of August 13, 2009; that determination is final.  

6.  A claim for an increased rating for hemorrhoids was received on August 13, 2012.

7.  By rating action in September 2013, the noncompensable rating for hemorrhoids was increased to 20 percent, effective August 13, 2012.

8.  No formal or informal claim or intent to file a claim for an increased rating for hemorrhoids was received prior to August 13, 2012.

9.  The Veteran has raised a freestanding claim for an earlier effective date for hemorrhoids that is prohibited by law.


CONCLUSIONS OF LAW

1.  A liver disorder, including a cyst, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A skin lesion (papule) of the left knee was not incurred in or aggravated by service nor may a malignant neoplasm of the skin be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for the assignment of a rating in excess of 20 percent for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7336 (2016).

4.  The criteria for an effective date earlier than August 13, 2012 are not met.  38 U.S.C.A. § 5110; (West 2014); 38 C.F.R. §§ 3.400, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Service connection for a liver disorder/cyst and skin neoplasm, including a malignancy.

Pertinent Law and Regulations

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where a veteran continuously served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a malignancy becomes manifest to degree of at least 10 percent within one year from the date of separation from active duty, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2016).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence, which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).

Factual Background and Legal Analysis

Service treatment records do not refer to a neoplasm on any aspect of the body nor was liver disease identified.  Claims for disorders that included liver cyst and a malignant neoplasm were received in April 2008.

Post service VA outpatient clinical data show that the Veteran established care in March 2009.  In July 2009, he related that he had found a diagnosis of "neoplasm" in his medical records which indicated that "he knows that means cancer but no physician has ever informed him he has cancer."  The Veteran was asked what biopsies he had had and by whom, but that he was unable to recall.  He indicated that perhaps his liver and prostate had been biopsied, although he was unsure of the results.  On a VA examination in September 2009, it was recorded that there was no history of neoplasm.  VA outpatient records do not record liver cyst or neoplasm, malignant or otherwise on his multiple problem lists. 

The Veteran underwent a VA dermatology examination in October 2016 and was reported to have stated that he did not know what neoplasm meant and that the first time he had heard it was in October 2008 when someone put it in his record.  He related that the only growth he knew of was a nodule on his left medial knee that had been present since 2000.  The Veteran said that it had not given him any problems and that he had not had any problem with it.  The examiner referred to the July 2009 clinical entry pertaining to "neoplasm" and "cancer" and stated that an evaluation by the same physician in January 2010 made no mention of the neoplasm.  The examiner stated that "I find no diagnosis of a neoplasm in his San Antonio, TX VA medical records which span from 3/31/2009-8/16/2016."  The examiner related that "as the lesion has been present for 16 years, per his history, it is most likely a benign lesion."  Following examination, a pertinent diagnosis of papule of the left knee was recorded.  The examiner opined that the left knee neoplasm was less likely than not (less than 50% probability) incurred in or caused by an in-service injury, event or illness.  The rationale for this conclusion was that there was no notation of a neoplasm found in the Veteran's service treatment records or his VA post service clinic notes.  It was added that there was no verification that the lesion observed on current examination was present during service, nor were there any complaints or finding of a neoplasm or lesion at retirement from active service.

On examination in October 2016 for a liver condition, the Veteran related that after taking oral antifungal medication in service, he was told around 2007-08 that he had a "lesion" on his liver.  The examiner stated that upon review of service treatment records, an abdominal CAT scan was performed in January 2003 for hematuria and flank pain and in March 2004 because of elevated liver enzymes.  It was noted that on both the CAT scan and the echogram, an isolated seven millimeter liver cyst was seen that showed some "very slightly increased echogenicity of the liver, possibly representing early fatty infiltration" but that no mass was observed.  It was reported that an in-service liver enzyme diagnostic in July 1997 showed an elevated AST [aspartate aminotransferase test] of 70, but a normal ALT [alanine aminotransferase test] of 26.  It was explained that as the ALT was more sensitive for liver damage, there was no evidence of a liver abnormality based on blood tests from that day.  The examiner further noted that in August 2004, AST and ALT were both normal, and that by May 2005, no further mention of elevated liver enzymes was made.  He stated that the Veteran's most recent liver enzymes, as well as his alkaline phosphatase level and bilirubin levels were normal in October 2016.  It was reported that there was no diagnosis of a liver disorder in his San Antonio, Texas medical records between March 2009 and October 2016.  The examiner concluded the examination by stating that there were no objective findings of a liver disorder and as such there was no diagnosis of the claimed disorder.

The Board has carefully reviewed the extensive evidence, but finds that service connection for a liver disorder/cyst and a malignant neoplasm of the skin is not warranted.  In this regard, the Board points out that a key element in establishing service connection is to show that a veteran currently has a diagnosis of the disability for which service connection is sought.  See 38 C.F.R. § 3.304.

The Board observes that although diagnostic studies during active duty suggested some liver anomalies in 1997 and between 2003 and 2004, no liver findings were indicated during the subsequent years of his service.  Indeed, hepatic studies were shown to be normal thereafter and on post service VA evaluation, to include on VA examination in October 2016.  Therefore, continuity of any liver symptomatology is not established.  See 38 C.F.R. § 3.303(b).  The evidence demonstrates that neither of these conditions has been clinically diagnosed.  There is no current diagnosis of liver disease/cyst or malignant neoplasm in the record, except by the Veteran's own report.  Since regulations require medical evidence diagnosing the claimed condition, the Veteran's self-assessment is not competent.  38 C.F.R. § 3.304.  In this respect, a clinical professional has the greater skill.  The Veteran's self-report that he has a liver cyst and malignant neoplasm of service onset is not credible to establish a lay nexus to service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As such, the Board concludes that there is no reliable and/or probative evidence showing that the Veteran has these claimed conditions.  In the absence of a current diagnosis of liver cyst or any other liver disease, or malignant neoplasm, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  The Board thus finds that the preponderance of the evidence is against the claims and service connection for liver cyst/disease and malignant neoplasm is denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Additionally, service connection for a skin nodule/lesion diagnosed as left knee papule is not warranted.  In this regard, service treatment records do not reflect any complaint or finding of a left knee nodule/lesion.  Although the Veteran stated on VA examination in 2016 that the lesion had been present for 16 years, there is no evidence of such in the service treatment records or the post service clinical record until October 2016.  The examiner thus opined that the left knee neoplasm was less likely than not incurred in or caused by an in-service injury, event or illness.  The Veteran is competent to report that he has had a skin lesion of his left knee since service because this requires only personal knowledge as it comes to him through the senses.  See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  While lay assertions may serve to establish a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation (See Jandreau; Buchanan, supra), evidence of a prolonged period without medical complaint and the amount of time that has elapsed since military service can be considered as evidence against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333. (Fed. Cir. 2000) (holding that the absence of treatment for the claimed disability for decades after service constituted negative evidence against the claim).  In view of the above, the Board concludes the Veteran's statement attributing the left knee papule are less probative and do not provide a basis to establish service connection.  The Board thus concludes that the preponderance of the evidence is against the claim and service connection for a left knee lesion/papule must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

2.  Increased rating for hemorrhoids.

Service connection for internal hemorrhoids was granted by rating action dated in May 2010, effective from August 13, 2009.  The record indicates that a claim for a higher rating for hemorrhoids was received in August 2012.  By rating action dated in September 2013, a 20 percent disability evaluation was granted effective from the date of the claim for a higher rating received on August 13, 2012.  

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2016).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2016).

The service-connected hemorrhoids are rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016) which pertains to both internal and external hemorrhoids.  A zero percent evaluation is warranted for mild or moderate hemorrhoids.  A 10 percent evaluation is indicated for irreducible, large, or thrombotic hemorrhoids with excessive redundant tissue and evidencing frequent recurrences.  A 20 percent rating is warranted for persistent bleeding and secondary anemia, or with fissures.  Id.

Factual Background and Legal Analysis

VA outpatient records reflect that the Veteran sought treatment in October 2012 for complaints of a problem with constipation.  He stated that he sat for long periods of time on the toilet and requested hydrocortisone cream for hemorrhoidal bleeding.  On VA examination in July 2013, the Veteran related that he had been seen in June 2010 for an increase in hemorrhoid symptoms with itching and was given steroid cream at that time for internal and external hemorrhoids.  The appellant said that since that time, he had had recurrent painful bowel movements with bright red blood noted on the toilet paper.  He reported that pain was such that he could only have bowel movements every three days.  He denied melena.

On physical examination, hemorrhoids were described as mild to moderate and painful and bulging when severe.  The Veteran was noted to have persistent bleeding with an anal fissure at 6:00 and a rectal tag without obvious hemorrhoid at that time, as well as pruritus ani.  Large or thrombotic, irreducible, hemorrhoids, and secondary anemia were not indicated.  There were no indications of anal/perianal fistula, rectal stricture, impairment of rectal sphincter control, or rectal prolapse.  The examiner opined that hemorrhoids did not affect the Veteran's ability to work.  The diagnosis was internal or external hemorrhoids.

The record reflects that the Veteran is receipt of the maximum schedular evaluation for internal and external hemorrhoids.  Although hemorrhoids have continued to be on his problem list with complaints of intermittent bleeding, inability to move his bowels consistently, itching, anal fissure and a skin tag, the clinical evidence does not reflect evidence of any untoward symptomatology or specialized treatment not contemplated by the schedular criteria of Diagnostic Code 7336.

Consideration has been given to other potentially applicable schedular criteria, including Diagnostic Codes 7332 (impairment of sphincter control), 7333 (stricture of rectum and anus), 7334 (rectum prolapse), and 7335 (fistula in ano).  However, the Veteran does not appear to have any additional symptoms relative to those diagnostic codes that might warrant a higher rating under any other applicable rating criteria.  In view of the above, the Board finds that the Veteran has not met the criteria for a higher schedular evaluation for any associated hemorrhoid symptomatology.  

The Board also finds that extraschedular consideration for hemorrhoids is not indicated.  This is because a comparison of the Veteran's service-connected hemorrhoids and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . so as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321 (b).  Specifically, the Veteran does not report any symptoms associated with his hemorrhoids that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the assigned schedular rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7336; see also Thun v. Peake, 22 Vet.App. 111, 114 (2008).  Therefore, referral for extraschedular consideration is not warranted.

Accordingly a schedular rating in excess of 20 percent for the service-connected hemorrhoids is not warranted and an increased rating is denied.  The preponderance of the evidence is against the claim.


3.  An effective date earlier than August 13, 2012 for a 20 percent rating for hemorrhoids.

Pertinent Law and Regulations

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  

An exception to the general rule specifies that an increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for an increase is received within one year from that date.  38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet.App. 125, 126-27 (1997); 38 C.F.R. § 3.400 (o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998). 

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2016).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA.  38 C.F.R. § 3.157 (2016).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155 (a) (2016).  See also Brannon v. West, 12 Vet.App. 32, 34 (1998). 

In determining the effective date of the award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3. Vet. App. 129, 134 (1992).

Factual Background and Legal Analysis

The facts of this case may be briefly stated.  The record indicates that a claim for service connection of hemorrhoids was received in August 2009.  A May 2010 rating decision granted service connection for hemorrhoids and a noncompensable disability evaluation was assigned.  The Veteran did not file a notice of disagreement with the initial rating within one year of notification of the May 2010 RO rating decision and this determination is final.  See 38 C.F.R. § 20.1103 (2016).

A claim for an increased rating for hemorrhoids was received on August 12, 2012.  Following VA examination in July 2013, a September 2013 rating decision increased the noncompensable evaluation for hemorrhoids to 20 percent, effective from August 12, 2012.

The Veteran challenges the effective date of the 20 percent disability rating for hemorrhoids and asserts that the 20 percent rating should be made retroactive to the date of the award of service connection.  In the March 2014 notice of disagreement, he maintains that he was rendered a faulty initial VA hemorrhoid examination because the examiner did not ask him about the symptoms he previously experienced such as rectal bleeding, stomach pain, constipation, nausea/vomiting and that an earlier effective date is warranted.  

At the outset, the Board has thoroughly reviewed the record to determine whether there were any unrecognized claims, informal claims or an intent to file a claim prior to August 12, 2012.  The record reflects, however, that following the May 2010 notification of the grant and rating for hemorrhoids, there is no document or communication from the Veteran that might be construed as a formal or informal claim for a higher evaluation for hemorrhoids until a written statement was received from him on August 13, 2012 expressing his desire for a higher rating.  See 38 C.F.R. § 3.1(p), 3.155(a), 3.157(b); see also Servello v. Derwinski, 3 Vet.App. 196, 198 (1992).  There is no clinical evidence showing a factually ascertainable increase in disability in the service-connected hemorrhoids in the year prior to receipt of the formal claim.  See 38 U.S.C.A. § 5110 (b)(2); 38 C.F.R. § 3.400 (o)(2).  As such, the Board finds that the VA originating agency appropriately assigned the 20 percent rating for hemorrhoids from the date of receipt of the claim received on August 12, 2012.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2016).

The Board acknowledges the Veteran's contentions that he has had significant hemorrhoidal symptoms since the grant of service connection and that a compensable disability rating should have been awarded back to the date of service connection.  However, this theory of entitlement lacks legal merit.  As indicated above, there is no evidence in the claims file that the Veteran filed a claim for an increased rating prior to August 2012.  In this regard, the Board points out that the Veteran raises a freestanding claim for an earlier effective date, thereby attempting to revisit the prior final determination.  The United States Court of Appeals for Veterans Claims (Court) has held that once a decision that establishes an effective date becomes final, the only way that it may be revised is if it contains clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet.App. 296, 299-300 (2006).  If the appellant wishes to challenge the initial effective date of the award in this instance, he should submit a claim alleging clear and unmistakable error in the prior (2010) rating decision.  See 38 C.F.R. § 3.105 (2016).  Therefore, to the extent that this is a freestanding claim for an earlier effective date, there is no legal basis on which the Veteran's claim may be granted.  As the law and not the evidence is dispositive, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet.App. 426 (1994).


ORDER

Entitlement to service connection for a liver disease/liver cyst is denied.

Entitlement to service connection for a skin lesion(papule) of the left knee and/malignant skin neoplasm is denied.

An increased rating for hemorrhoids is denied.

An effective date earlier than August 13, 2012 for a 20 percent rating for hemorrhoids is denied.


REMAND

The Veteran also asserts that he has a right shoulder disorder of service onset for which service connection should be granted.  Service treatment records reflect that he received medical attention for right shoulder complaints.  When afforded a VA examination in October 2016, the VA examiner diagnosed right shoulder rotator cuff tendonitis and acromioclavicular joint osteoarthritis, but determined that these conditions were less likely than not related to service.

The Board points out, however, that the Veteran is service connected for other disabilities that include lumbar spine arthritis with intervertebral disc syndrome, right elbow degenerative arthritis and medial epicondylitis, and left shoulder osteophyte of the humeral head, status post-surgery, etc.  The VA examiner in October 2016 did provide an opinion as to whether a right shoulder disorder might be secondary or aggravated by a service-connected disability.  In this regard, the Board points out that VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991); see also Clemons v. Shinseki, 23 Vet.App. 1 (2009).  Applicable law provides that a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310 (2016).  This includes a disorder made chronically worse by service-connected disability.  Allen v. Brown 7 Vet.App. 439, 448 (1995).  As such, whether a right shoulder disorder is secondary to or is aggravated by service-connected disability must also be addressed.  Therefore, the Veteran should be scheduled for another VA examination that includes a medical opinion in this regard.  See Hyder v. Derwinski, 1 Vet.App. 221; (1991); Green v. Derwinski, 1 Vet.App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA examination by an appropriate VA physician.  Access to VBMS/Virtual VA must be made available to the examiner.  The examination report must clearly reflect whether a review of the claims file is performed.  Any special studies or tests should be accomplished.  The examination report should include a discussion of the appellant's documented medical history and assertions.

Following examination, the examiner must respond to the following questions: Is it at least as likely as not (a 50 percent probability or better) a right shoulder disorder is a) related or traceable to symptoms the Veteran experienced during active duty, or b) is proximately due to or the result (secondary to) a service-connected disorder, including lumbar spine arthritis with intervertebral disc syndrome, right elbow degenerative arthritis and medial epicondylitis, or left shoulder osteophyte of the humeral head, status post-surgery, etc., or c) is aggravated or made chronically worse by service-connected disability listed above? 

The report of the examination should be comprehensive and contain a well-rationalized opinion in a detailed narrative report. 

In formulating the medical opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility, rather that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  The RO must ensure that the medical report requested above complies with this remand and its instructions.  If the report is insufficient, or if a requested action is not taken or is deficient, it should be returned for correction. 

3.  After taking any further development deemed appropriate, re-adjudicate the remaining issue on appeal.  If the benefit is not granted, provide a supplemental statement of the case to the Veteran and his representative before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


